Citation Nr: 1414538	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  11-05 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a neck disability.

2. Entitlement to service connection for a back disability.

3. Entitlement to service connection for bilateral hearing loss disability.

4. Entitlement to service connection for bilateral tinnitus.


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's wife


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1961 to March 1965, and March 1965 to March 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran and his wife appeared at a videoconference hearing before the undersigned Veterans Law Judge in December 2013.  A transcript of the hearing is contained in the Virtual VA paperless claims processing system.

Other documents contained in the Virtual VA paperless claims processing system are duplicative of the evidence of record.  The Veterans Benefits Management System (VBMS) does not include any relevant documents.

The request to reopen the claims of entitlement service connection for a neck disability, a back disability, bilateral hearing loss disability, and bilateral tinnitus have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

In a September 2011 letter, prior to the promulgation of a decision in the appeal, the Veteran's former attorney representative indicated that the Veteran wished to withdraw his substantive appeal in response to the January 2011 statement of the case, in which the RO denied the issues of entitlement to service connection for a neck disability, back disability, bilateral hearing loss disability, and bilateral tinnitus.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal on the issue of entitlement to service connection for a neck disability are met.  38 U.S.C.A. § 7105(b), (d) (West 2002); 38 C.F.R. § 20.204 (2013).

2. The criteria for withdrawal of an appeal on the issue of entitlement to service connection for a back disability are met.  38 U.S.C.A. § 7105(b), (d) (West 2002); 38 C.F.R. § 20.204 (2013).

3. The criteria for withdrawal of an appeal on the issue of entitlement to service connection for bilateral hearing loss disability are met.  38 U.S.C.A. § 7105(b), (d) (West 2002); 38 C.F.R. § 20.204 (2013).

4. The criteria for withdrawal of an appeal on the issue of entitlement to service connection for bilateral tinnitus are met.  38 U.S.C.A. § 7105(b), (d) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In a letter dated September 13, 2011, the Veteran's attorney representative informed the Board that the Veteran desired to withdraw his substantive appeal "directed to a Statement of the Case issued by the Regional Office on January 25, 2011."  The January 2011 statement of the case denied the issues of entitlement to service connection for a neck disability, back disability, bilateral hearing loss disability, and bilateral tinnitus.  The Veteran's February 2011 substantive appeal stated he wished to appeal all of the issues listed on the statement of the case.

In a second letter also dated September 13, 2011, the Veteran's attorney representative informed the RO that he withdrew his representation of the Veteran.  At his December 2013 videoconference hearing before the Board, the Veteran testified he was unrepresented.  The Veteran's claims file, the Virtual VA paperless claims processing system, and VBMS do not contain a new VA Form 21-22 or other communication from the Veteran appointing a new representative.

The September 13, 2011 letters were simultaneously submitted to VA by the Veteran's former attorney representative, as both were mailed via certified mail on September 14, 2011.  Thus, at the time of the September 2011 communications, the Veteran's attorney was his representative before VA in this matter.  On the Veteran's behalf, the Veteran's former attorney representative withdrew the issues of service connection for a neck disability, a back disability, bilateral hearing loss disability, and bilateral tinnitus.  Thus, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this appeal and it must be dismissed.

As requested by the Veteran at his December 2013 videoconference hearing, the testimony of the Veteran and his wife is considered a request to reopen these claims, and as indicated above, the request is referred to the AOJ for appropriate action.

	(CONTINUED ON NEXT PAGE)






ORDER

The appeal with respect to the claim of service connection for a neck disability is dismissed.

The appeal with respect to the claim of service connection for a back disability is dismissed.

The appeal with respect to the claim of service connection for bilateral hearing loss disability is dismissed.

The appeal with respect to the claim of service connection for bilateral tinnitus is dismissed.





______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


